Citation Nr: 0711787	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  03-18 693	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for osteoarthritis, 
bilateral ankles, to include as secondary to service-
connected Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1971.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

On May 17, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
that he wished to withdraw his appeal involving entitlement 
to service connection for osteoarthritis, bilateral ankles, 
to include as secondary to service-connected Reiter's 
syndrome.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  On May 17, 2006, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran that he wished 
to withdraw his appeal involving entitlement to service 
connection for osteoarthritis, bilateral ankles, to include 
as secondary to service-connected Reiter's syndrome.  As the 
veteran has withdrawn his appeal, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  


ORDER

The appeal is dismissed.


		
MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


